DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.

 Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/3/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The substitute specification filed 5/27/2021 is entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063) and Marchetti et al. (US2017/0074538) in view of Reiman (US2932573).

Regarding Claim 1, Bergt teaches a system for controlling the drying of a product, said product having a specific vapor pressure, said product located within a conditioned space [10; col 2, lines 32-39 and col 8, lines 22-35; fig 1], said system comprising: 
a first sensor [70] to determine a dry bulb temperature in said conditioned space [col 3,  line 66-col 4, line 6]; 
a second sensor [120] to determine the dew point value  in said conditioned space [col 6, lines 9-19]; and 

cooling coils [E1, E2, E3; fig 1], and 
a fan [F; fig 1], the controller also responsive to the dry bulb temperature to control the air flow through the cooling coil with the fan [col 3, line 66-col 4, line 6; col 2, lines 50-58];
a user interface [at least the assembly of dew point controller DS and thermostat 105]
wherein the controller controls an amount of water removed and a rate of water removal from the product by [col 3, line 66-col 4, lines 30; col 6, lines 9-34; where dry point temperature and dew point temperatures being controlled necessarily controls water removal and rate of water removal].
 Bergt does not explicitly teach the controller responsive to the dew point value in the conditioned space controlling the temperature of the cooling coils;
wherein said controller comprises two independent PID control loops one of said two PID control loops is connected to receive the dry bulb temperature from the first sensor and set point value for the dry bulb temperature to control the dry bulb temperature in said conditioned space and the other of said two PID control loops is connected to receive the dew point value from the second sensor and a set point value for the dew point to control said dew point value of said conditioned space;
a compensator which communicates an error signal in the dry bulb control loop to bias the dew point control loop; and

wherein the one PID control loop uses the dry bulb temperature from the first sensor and the set point value for the dry bulb temperature to calculate an error value that is used to control the flow of air through said cooling coils, wherein the other PID control loop uses the dew point value and the set point value for the dew point value to calculate an error value that is used to control a temperature of said cooling coils;
where the controller controls the addition or extraction of moisture or heat to or from the conditioned space over the period of time by automatically adjusting the set point for the dew point and the set point for the dry bulb temperature to adjust the vapor pressure, the dry bulb temperature and the air flow over the period of time.
However, Marchetti teaches a temperature and humidity control apparatus [0002; fig 7] having a controller [125/200] responsive to a relative humidity set point [from which a dew point value can be derived] in a conditioned space controlling the temperature of cooling coils [0049; 0051; 0052; 0053; figs. 4 & 7; where the humidifier is controlled based on the relative humidity value and where the humidifier has been described as an evaporative system having cooling coils]; and
having two independent PID control loops [at least the control loops of controllers 260a, 260b] one of the two PID control loops is connected to receive the dry bulb temperature from a first sensor [120a] and a set point value for the dry bulb temperature control the dry bulb temperature in a conditioned space and the other of the two PID control loops is connected to receive a relative humidity value from the second sensor [120b] and a set point value for the dew point to control relative humidity value of said conditioned space [0044; 0053];

wherein the one PID control loop uses the dry bulb temperature from the first sensor and the set point value for the dry bulb temperature to calculate an error value that is used to control the flow of air through said cooling coils, wherein the other PID control loop uses the relative humidity value and the set point value for the relative humidity value to calculate an error value that is used to control a temperature of said cooling coils [0044; 0053; 0054; 0055; 0049] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the temperature and moisture content of a target space [0004].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have the controller responsive to the dew point value in the conditioned space controlling the temperature of the cooling coils;
wherein said controller comprises two independent PID control loops one of said two PID control loops is connected to receive the dry bulb temperature from the first sensor and set point value for the dry bulb temperature to control the dry bulb temperature in said conditioned space and the other of said two PID control loops is connected to receive the dew point value from the second sensor and a set point value for the dew point to control said dew point value of said conditioned space;
a compensator which communicates an error signal in the dry bulb control loop to bias the dew point control loop; and

Lastly, Reiman teaches a system for controlling the drying of product [col 3, lines 8-21] having where a user interface [As modified above] that sets a schedule of target vapor pressures, dry bulb temperatures, and air flow in the conditioned space over a period of time based on user input [col 4, lines 34-47; col  6, line 75-col 7, line 3; col 7, lines 21-39; where target dew point and target dry bulb temperatures are adjusted];
where the controller controls the addition or extraction of moisture or heat to or from the conditioned space over the period of time by automatically adjusting the set point for the dew point and the set point for the dry bulb temperature to adjust the vapor pressure, the dry bulb temperature and the air flow over the period of time [col 7, lines 21-39; where target dew point and target dry bulb temperatures are adjusted].  Reiman teaches that it is known in the field of endeavor of product drying that this arrangement inhibits bacteria growth and thereby improves the system [col 2, line70-col 3, line 2].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Bergt to  have a user interface that sets a schedule of target vapor pressures, dry bulb temperatures, and air flow in the conditioned space over a period of time based on user input; and where the controller controls the addition or extraction of 

Regarding Claim 12, Bergt, as modified, teaches the invention of Claim 1 above and Bergt teaches wherein the system is responsive to a condition of small latent load while there is a sensible load [As modified above, see the rejection of Claim 1 above for detailed discussion where one skilled in the art would recognize the condition of the space having both latent and sensible loads that are controlled].

Regarding Claim 13, Bergt, as modified, teaches the invention of Claim 1 above and Bergt teaches where the system controls the conditions in said conditioned space to meet target drying rates [As modified above, where the system controls at least the cooling coils and fan].

Regarding Claim 15, Bergt, as modified, teaches the invention of Claim 13 above and Bergt teaches wherein said system alters the rate of water loss in said product with an interval timer [timing relay; col 5, lines 25-60; where control of the heating element and cooling apparatus necessarily controls the rate of water loss].



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063), Marchetti et al. (US2017/0074538) and Reiman (US2932573) as applied to claim 1 above, and further in view of Bagley et al. (US2014/0345307).

Regarding Claim 10, Bergt, as modified, teaches the invention of Claim 1 above but does not explicitly teach a surface sensor located on said cooling coil, said surface sensor monitoring the temperature of said cooling coil.
However, Bagley teaches a refrigeration system [fig 1] having a surface sensor [146] located on a cooling coil [114], the surface sensor monitoring the temperature of the cooling coil [0023] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a temperature of the evaporator to a controller as a control parameter.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have a surface sensor located on said cooling coil, said surface sensor monitoring the temperature of said cooling coil in view of the teachings of Atakan where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a temperature of the evaporator to a controller as a control parameter.




Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063), Marchetti et al. (US2017/0074538), Reiman (US2932573)  and Hirakawa (JP2017146052A) as applied to claim 13 above, and further in view of Matteson et al. (US2009/0296342).

Regarding Claim 14, Bergt, as modified, teaches the invention of claim 13 above and Bergt teaches wherein said system comprises setting targets for vapor pressure and dry bulb temperature in the conditioned space, said system responsive to differentials between said targets and the vapor pressure and dry bulb temperature in said conditioned space to control vapor pressure and dry bulb temperature to change said parameter to approach said targets [As modified above, see the rejection of claim 1 above for detailed discussion where vapor pressure is controlled  with respect to dew point target values and where dry bulb temperatures are controlled to target values].  Bergt does not explicitly teach setting air flow parameters in the conditioned space, said system responsive to differentials between said targets and air flow parameters in said conditioned space to air flow parameters to change said parameter to approach said targets.
However, Matteson teaches a system having a fan assembly [fig 2] that sets air flow parameters in a space, the system responsive to differentials between  targets and air flow parameters in the space to air flow parameters to change the parameter to approach the targets [0026; fig 3; where temperature ranges are adjusted so that the fan reaches air flow parameters] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow the system to maintain safe internal temperatures [0026].


Regarding Claim 18, Bergt, as modified, teaches the invention of Claim 14 above and Marchetti teaches where the system creates a log of the controlled parameters in the conditioned space, said log and said control system being electronically accessible either directly by a user or remotely through wireless communication [0081; 0053; where the control module of the system contains suitable memory to store parameters and where user may directly access the system].

Claims 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063), Marchetti et al. (US2017/0074538), Reiman (US2932573)  and Hirakawa (JP2017146052A) as applied to claim 13 above, and further in view of Roser Laromaine (US6596330).

Regarding Claim 16, Bergt, as modified, teaches the invention of Claim 13 above but does not explicitly teach where the system comprises a scale to measure the weight of the product to be dried by said system.
However, Roser Laromaine teaches a method for preparing meat [col 1, lines 6-10] having a scale [7] to measure the weight of meat to be dried by a system [col 1, lines 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have where the system comprises a scale to measure the weight of the product to be dried by said system in view of the teachings of Roser Laromaine where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a process by which meat is dried based upon weight.

Regarding Claim 17, Bergt, as modified, teaches the invention of claim 13 above and Roser Laromaine further teaches wherein said system continuously monitors the product weight and determines the amount of weight loss, said system storing the rate of said weight loss for the product then being dried in said conditioned space [col 3, lines 19-27; where storing the rate of weight loss is implicit as it is disclosed that the weight must decrease by 20% which implies monitoring and storing of weight parameters].

Regarding Claim 21, Bergt, as modified, teaches the invention of claim 1 above and Roser Laromaine teaches where the product is meat [As modified above, see the rejection of Claim 16 above for detailed discussion].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063), Marchetti et al. (US2017/0074538) and Reiman (US2932573)  as applied to claim 1 above, and further in view of Horigane (US6635295).

Regarding Claim 22, Bergt, as modified, teaches the invention of Claim 1 above but does not explicitly teach wherein said product is cheese.
However, Horigane teaches a system for freeze drying product [col 1, lines 6-12] wherein the product is cheese [col 1, lines 28-45] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. where one skilled in the art would recognize the advantages of having a system that is flexible i.e. able to dry multiple products.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have where the product is cheese in view of the teachings of Horigane where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. where one skilled in the art would recognize the advantages of having a system that is flexible i.e. able to dry multiple products.



Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063), Marchetti et al. (US2017/0074538) and Reiman (US2932573)  as applied to claim 1 above, and further in view of Coles, Jr. (US8445034).

Regarding Claim 23, Bergt, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the product is cannabis.
However, Coles teaches a system [fig 2] that includes a dryer to dry a product wherein the product is cannabis [col 2, lines 36-51] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. where one skilled in the art would recognize the advantages of having a system that is flexible i.e. able to dry multiple products.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have where the product is Cannabis in view of the teachings of Cole where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. where one skilled in the art would recognize the advantages of having a system that is flexible i.e. able to dry multiple products.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10674752 in view of Marchetti et al. (US2017/0074538) and Reiman (US2932573). For example, US Paten 752 teaches the basic structure of the invention and Marchetti teaches more detailed structure such as two independent control loops and controls bases upon respective dew point and dry bulb temperature targets and Reiman teaches where an interface sets a target of dew point and dry bulb temperature that are adjusted over a period of time.  See rejection of claim 1 for detailed analysis.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763